Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered on August 14, 1989, convicting defendant, upon a plea of guilty of four counts of robbery in the first degree and sentencing defendant to concurrent indeterminate terms of imprisonment of from 7% to 14% years, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Wallach, J. P., Kupferman, Ross and Smith, JJ.